DETAILED ACTION

The Amendment filed by Applicant on 05/17/2022 is entered.

Claim 10 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 05/17/2022 have been fully considered and they are found unpersuasive.

The rejection of claims 8 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9 and 11-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Henry et al., WO 2017/087484 A1 (hereinafter “Henry”) in view of Nelson et al., US 2006/0074168 A1 (hereinafter “Nelson”). Henry a fiber-reinforced fluoropolymer composite comprising a melt process poly(vinylidene fluoride) PVDF comprising at least 60 wt. % of vinylidene fluoride monomer units with an aspect ratio of 1 and fibrous material including carbon fiber. See Henry, page 3, line 19 through page 4, line 12; page 5, line 29 through page 6, line 9; page 9, lines 1-13; Table 1. Henry differs from the present invention in that the present invention requires a functionalized fluoropolymer selected from a group consisting of fluoropolymer block copolymer having a long fluoropolymer block and one or more short polyacrylic acid end blocks. Nelson teaches in analogous art fluorinated acrylates and the introduction of acrylic acid to prepared hydrophilic blocks. See Nelson, [0038] – [0040]. In view of Nelson, one having an ordinary skill in the art would be motivated to modify Henry by using a fluoropolymer having a hydrophilic block side chain because such acrylic acid monomer would add hydrophilicity to the fluoropolymer/fiber composite taught Henry.  Such modification would be obvious because one would have expected that the use of fluoropolymers taught by Henry would be similarly useful and applicable to hydrophilic fluoroblock copolymers taught in Nelson.  

The Applicant argues the use of fluoropolymers taught by Henry would not be similarly useful and applicable to hydrophilic fluoroblock copolymers taught by Nelson. The present invention is a fiber reinforced composite. Nelson uses filler namely silicate platelets. Nelson teaches one popular type of reinforcing material is fiber and an emerging type of reinforcing material, exfoliated layered silicate. Nelson does not teach reinforcing materials made of fibers have different polymer blends from layered silicates. In other words, Nelson does not teach away from hydrophilic fluoropolymers used in fiber reinforced polymer composites.

Claim 7 is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh